Order filed May 24, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00458-CV
                                  ____________

JEANIE TURNER, INDIVIDUALLY, AS REPRESENTATIVE OF THE ESTATE
  OF TRAVIS KELLY TURNER, INDIVIDUALLY, AND DEREK TURNER,
                    INDIVIDUALLY, Appellants

                                          V.

   CONTINENTAL AIRLINES, INC., THE CITY OF HOUSTON, JOHNSON
 CONTROLS, INC., WEBBER, LLC, POST, BUCKLEY, SCHUH & JERNIGAN,
                      INC. (PBS&J), Appellees


                       On Appeal from Probate Court No. 2
                             Harris County, Texas
                         Trial Court Cause No. 401,097


                                     ORDER

      This is an appeal from a judgment signed May 8, 2012. The clerk’s record was filed
May 17, 2012.

      Our review has determined that a relevant item has been omitted from the clerk's
record. See Tex. R. App. P. 34.5(c). The record does not contain the judgment signed
May 8, 2012.
       The Harris County Clerk is directed to file a supplemental clerk’s record on or
before June 14, 2012, containing the judgment signed May 8, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM




                                               2